MEMORANDUM DECISION
                                                                     Jul 22 2015, 9:11 am

      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Scott Knierim                                             Gregory F. Zoeller
      The Law Office of Scott Knierim, LLC                      Attorney General of Indiana
      Danville, Indiana
                                                                Justin F. Roebel
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Steven Miller,                                            July 22, 2015

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                32A01-1412-CR-531
              v.                                                Appeal from the Hendricks Superior
                                                                Court.
                                                                The Honorable Stephenie LeMay-
      State of Indiana,                                         Luken, Judge.
      Appellee-Plaintiff.                                       Cause No. 32D05-1312-FB-78




      Darden, Senior Judge


                                       Statement of the Case
[1]   Steven Miller appeals his convictions of two counts of dealing in

      methamphetamine both as Class B felonies. Ind. Code § 35-48-4-1.1 (2006).

      We affirm.

      Court of Appeals of Indiana | Memorandum Decision 32A01-1412-CR-531 | July 22, 2015     Page 1 of 5
                                                     Issue
[2]   Miller presents one issue for our review, which we restate as: whether the trial

      court erred by admitting certain evidence.


                               Facts and Procedural History
[3]   On two occasions in May 2013, Miller sold methamphetamine to a confidential

      informant who was working with the Unified Drug Task Force of Hendricks

      County. Based on these transactions, the State charged Miller with two counts

      of dealing in methamphetamine, both as Class B felonies, and two counts of

      possession of methamphetamine, both as Class D felonies, Indiana Code

      section 35-48-4-6.1 (2006). Trial by jury commenced on October 28, 2014.


[4]   At trial, the State offered Exhibit 3, a video, and Miller’s counsel objected,

      stating that the video was never provided to the defense during discovery. In

      response, the State argued that discovery had been provided to defense counsel

      several months prior to trial. After hearing argument from both sides, the trial

      court overruled Miller’s objection and admitted Exhibit 3 into evidence. The

      jury viewed Exhibit 3 and subsequently found Miller guilty of all counts.

      Judgment of conviction was entered only on the two counts of dealing in

      methamphetamine as Class B felonies, and the court sentenced Miller to six

      years on each count, to be served concurrent with one another.




      Court of Appeals of Indiana | Memorandum Decision 32A01-1412-CR-531 | July 22, 2015   Page 2 of 5
                                   Discussion and Decision
[5]   Miller’s sole contention on appeal is that the trial court erred by admitting

      Exhibit 3 into evidence over his objection at trial. The trial court is afforded

      broad discretion in ruling on the admissibility of evidence, and we will reverse

      its ruling only upon a showing of an abuse of discretion. Paul v. State, 971

      N.E.2d 172, 175 (Ind. Ct. App. 2012). An abuse of discretion occurs when a

      decision is clearly against the logic and effect of the facts and circumstances

      before the court. Id.


[6]   Further, the trial court has broad discretion in ruling on matters of discovery,

      and we will reverse the trial court only when that discretion has been abused.

      Grimes v. Crockrom, 947 N.E.2d 452, 454 (Ind. Ct. App. 2011). An abuse of

      discretion occurs when the trial court’s decision is clearly against the logic and

      effect of the facts and circumstances before the court, or when the trial court has

      misinterpreted the law. Id. Due to the fact-sensitive nature of discovery issues,

      a trial court’s ruling is cloaked with a strong presumption of correctness. Hill v.

      Fitzpatrick, 827 N.E.2d 138, 141 (Ind. Ct. App. 2005).


[7]   Charges were filed against Miller on December 13, 2013. On that same day,

      the State filed its discovery disclosure with the trial court. The State’s discovery

      document contained three sections. Section #3 was entitled

      “Documents/Exhibits available for inspection upon request” and contained

      subsection f. “Panasonic video of deal TF-13-05-005.” Appellant’s App. p. 18.




      Court of Appeals of Indiana | Memorandum Decision 32A01-1412-CR-531 | July 22, 2015   Page 3 of 5
[8]   At trial, the State moved to admit Exhibit 3, which was the Panasonic video

      described in section #3, subsection f. of the State’s discovery document.

      Miller’s counsel objected to the admission of Exhibit 3, stating that it was never

      provided to the defense. However, Miller’s counsel then acknowledged that he

      had actually received a Panasonic disc from the State approximately six weeks

      prior to trial but explained that he had tried to play it on three different devices,

      which all showed that the disc was blank. The State responded that two weeks

      prior to trial it offered to play the videos for defense counsel if he could not

      view the copies provided to him. Defense counsel agreed that the State had

      made this offer and added that he had had discussions with the State prior to

      trial because he had difficulty with other discs as well. At this juncture, the

      State proposed a short continuance of the trial to give Miller and his counsel an

      opportunity to view Exhibit 3 on the State’s laptop. The trial court overruled

      Miller’s objection but offered him a short continuance to view the video. Miller

      and his counsel declined the trial court’s offer. Exhibit 3 was admitted into

      evidence and played for the jury. The video merely showed Miller purchasing

      gas at a convenience store.


[9]   Defense counsel requested, and the State turned over, the video of Miller

      several weeks prior to trial. Later, defense counsel informed the State it was

      having difficulty viewing some of the videos, and the State offered to play the

      videos for counsel; however, defense counsel did not take the State up on its

      offer. Finally, at trial the State proposed and the trial court offered a short

      continuance in which Miller and his counsel could view the video on the State’s


      Court of Appeals of Indiana | Memorandum Decision 32A01-1412-CR-531 | July 22, 2015   Page 4 of 5
       laptop before it was played for the jury. Again, defense counsel declined the

       offer. The trial court’s decision is clearly consistent with the logic and effect of

       the facts and circumstances of this case. Thus, there was no abuse of the trial

       court’s discretion.


                                                Conclusion
[10]   For the reasons stated, we conclude that the trial court did not err in admitting

       Exhibit 3 into evidence.


[11]   Affirmed.


[12]   Vaidik, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 32A01-1412-CR-531 | July 22, 2015   Page 5 of 5